Citation Nr: 0716358	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  03-33 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchitis.


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel











INTRODUCTION

The veteran had active service from January 1981 until May 
1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The Board first considered this appeal in June 2006 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

A review of the record discloses the veteran raised a claim 
for pension benefits in December 2002.  This issue has not 
been adjudicated and is REFERRED to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that the 
veteran, upon entry into active duty in January 1981, had a 
pre- existing respiratory disability.

2.  Bronchitis was not incurred in or aggravated by active 
military duty.


CONCLUSIONS OF LAW

1.  The presumption of sound condition is not rebutted in 
this case, and therefore, bronchitis, or any respiratory 
disorder, as a matter of law, cannot be said to have existed 
prior to the veteran's entry into active duty in January 
1981. 38 U.S.C.A. §§ 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.304, 3.306 (2006); VAOPGCPREC 3-03 (July 16, 2003); 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

2.  The criteria for a grant of service connection for 
bronchitis have not been met.  38 U.S.C.A. §§ 1131, 1132, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. 
§ 3.159.  

VA has a duty to notify a claimant and her representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2002, 
December 2002, July 2003, September 2003, January 2004, June 
2005 and July 2006.  These letters effectively satisfied the 
notification requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence she 
was expected to provide; and (4) requesting the veteran 
provide any evidence in her possession that pertains to her 
claim.  The July 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records, private medical records and Social Security 
Administration records are associated with the claims file.  
The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide her claim.  As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran seeks service connection for bronchitis.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence.  Therefore, the 
veteran prevails in her claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise.  It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury incurred in 
service alone is not enough.  There must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In a December 2002 statement, the veteran asserted she had 
bronchitis since childhood and contended her exposure to 
chemicals and harsh climates during service aggravated this 
condition.  In this regard, a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  According to 38 C.F.R. § 3.304(b), the term 
"noted" denotes only such conditions that are recorded in 
examination reports.  The existence of conditions prior to 
service reported by the veteran as medical history does not 
constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determining the question of when a disease or disability 
began. See 38 C.F.R. § 3.304(b)(1).  

Clear and unmistakable evidence that the disability existed 
prior to service and was not aggravated by service will rebut 
the presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 
3- 2003. A pre-existing disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the veteran entered service absent a notation 
of a respiratory disability on her December 1980 induction 
examination; thus, she is presumed to have entered service in 
sound condition. 38 U.S.C.A. §§ 1111, 1132; Crowe v. Brown, 7 
Vet. App. 238, 245 (1994). See also 38 U.S.C.A. § 1132.  
Because the presumption of soundness has attached, VA holds 
the burden of proving by clear and unmistakable evidence that 
both (1) the veteran's disease or injury pre-existed service 
and (2) that such disease or injury was not aggravated by 
service. VAOGCPREC 3-03.

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable". 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition. Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153.

In the present case, there is no competent medical evidence 
dated prior to the December 1980 induction examination which 
reflects a diagnosis of bronchitis.  In fact, only the 
veteran's statements suggest there was a pre-existing 
condition.  The law has provided that history provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition. 38 C.F.R. 
§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In sum, there 
is no competent medical evidence of record to elucidate the 
nature of the injury; any residuals; the course of treatment, 
or any other factors that may enable the Board to gauge any 
relevant information as to its preexistence.  As such, the 
veteran's history alone, without any corroborating medical 
evidence, is insufficient to rebut the presumption of 
soundness.

Because the presumption of soundness has not been rebutted, 
the claim becomes one of service connection, without 
consideration of aggravation of a preexisting condition. See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In this 
regard, the veteran has a current diagnosis of bronchitis as 
reflected in private medical records.  The remaining 
question, therefore, is whether there is evidence of an 
inservice occurrence of an injury or disease and medical 
evidence of a nexus or relationship between the current 
disability and the inservice disease or injury.

During service, the veteran received treatment for coughing 
in January 1981.  Another January 1981 service medical record 
explained the sore throat and nasal congestion were acute 
respiratory disease related.  However, on the April 1982 
report of medical history completed by the veteran, she 
denied a history of chronic cough, shortness of breath, and 
ear, nose or throat trouble.  She did report a history of 
chronic or frequent colds.  She described her current health 
as good and reported no medications.  The physician indicated 
there was a cough for the past year and noted the veteran 
smoked 1 pack of cigarettes per day.  Similarly, the April 
1982 examination conducted in connection with the veteran's 
separation described the lungs and chest as normal and 
reported the lungs were clear to auscultation with no cough 
heard.   

More significantly, there is no competent medical evidence of 
a nexus between the coughing and colds noted during service 
and the current bronchitis.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The medical evidence of record 
was generated with the purpose of recording medical treatment 
for symptoms and does not express an opinion as to the 
etiology of the bronchitis.  

The veteran also submitted medical articles in support of her 
claim.  However, the Court has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish the nexus 
element. See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
However, medical treatise information may be regarded as 
competent evidence where "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion." Wallin v. West, 11 
Vet. App. 509, 513 (1998).

The Board finds that none of the material submitted in this 
case appears to meet the standard set forth in Wallin because 
it does not delve into an association between the veteran's 
service and her currently demonstrated bronchitis.  These 
articles and excerpts proffered by the veteran are less 
probative than other medical evidence of record as not one of 
them applies the specific facts to this specific case. Sacks 
v. West, 11 Vet. App. 314, 317 (1998).

The veteran was advised of the need to submit medical 
evidence to demonstrate a nexus between a current disability 
and service by way of letters from the RO to her, but she has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised in letters of the need to submit 
medical evidence of a relationship between the current 
disability and an injury, disease or event in service.  While 
the veteran is of the opinion that her current bronchitis is 
related to service, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Nor is there any evidence of continuity of symptomatology.  
The first post-service documentation of bronchitis appears in 
August 1992 (i.e. approximately 10 years after the veteran's 
separation from service).  The gap in evidence constitutes 
negative evidence that tends to disprove the veteran's claim 
that the veteran had an injury in service that resulted in a 
chronic disability or persistent symptoms. See Forshey v. 
West, 12 Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Without evidence of a nexus or evidence of continuity of 
symptomatology, service connection is not warranted.  While 
the Board has carefully reviewed the record in depth, it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board has also considered the benefit of 
the doubt rule in this case, but as the preponderance of the 
evidence is against the claim, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).






ORDER

Service connection for bronchitis is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


